Citation Nr: 0420418	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  00-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the left foot, status post amputations of the left 4th and 5th 
toes, claimed due to VA medical treatment in May 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to May 1954.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 RO decision which denied 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the left foot, status post amputations of the 
left 4th and 5th toes, claimed as due to VA medical treatment 
in May 1999.

In July 2001, the veteran testified at a hearing in 
Washington, D.C. before the undersigned Veterans Law Judge.

In October 2001, the Board remanded this case for additional 
evidentiary development and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.  In March 2004, the 
Board requested that a VA diabetic specialist review the 
veteran's claim and provide a medical advisory opinion.  That 
opinion has since been obtained, and the Board concludes that 
a decision is now warranted in this matter.


FINDINGS OF FACT

The evidence indicates a reasonable likelihood that veteran 
has permanent, additional disability of the left foot, status 
status post amputations of the left 4th and 5th toes, 
resulting from VA's failure to promptly diagnose and treat 
his puncture wound to the left foot.




CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability of the left foot, 
status post amputations of the left 4th and 5th toes, as a 
result of May 1999 VA medical treatment have been met. 38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is claiming compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the left foot, status post amputations of the left 4th and 5th 
toes, as a result of treatment at the Baton Rouge VA 
outpatient clinic in May 1999.

The veteran served on active duty in the United States Army 
from June 1950 to May 1954.  A review of his report of 
separation, Form DD 214, revealed, in part, that he was 
awarded a Combat Infantry Badge.  At the time of his claim 
herein, the veteran was service-connected at a 40 percent 
disability rating for a severe wound to the right shoulder, 
involving Muscle Groups I and III, and service-connected at a 
noncompensable (0 percent) disability rating for a post-
operative hernia scar.

On May 19, 1999, the veteran sought treatment at the Baton 
Rouge VA outpatient clinic for a puncture wound to his left 
foot after stepping on a nail.  The treatment report noted 
that he had received a tetanus shot in November 1997.  The 
report noted that the veteran reported a history of being 
diabetic.  It listed an assessment of an infected puncture 
wound of the left foot, and he was given a prescription for 
oral antibiotics.

On May 24, 1999, the veteran returned to the VA hospital with 
complaints of severe pain and swelling in the left foot.  
Physical examination revealed erythema of the left foot's 
dorsum (from and including the last two toes to the ankle).  
There were no lymphangitic streaks or sharp border to this 
area of erythema.  X-ray examination of the left foot 
revealed soft tissue swelling in the forefoot.  There was no 
bony or joint abnormality, and there were vascular 
calcifications about the ankle.  A fasting blood sugar on 
this date was found to be 678.  The report noted an 
assessment of cellulitis of the left foot and uncontrolled 
type II diabetes mellitus.  The veteran's Humulin was 
increased on that date.  He was also given Keflex 500 
milligrams, q.i.d., for six days, but continued to be treated 
on an outpatient basis.   

On May 28, 1999, the veteran returned for treatment with 
complaints of pain, swelling, and skin splitting.  Gangrene 
had set into the left foot, and he was hospitalized.  Despite 
aggressive inpatient treatment, he underwent a ray amputation 
of the fourth and fifth digits of the left foot on June 1, 
1999.

In April 2003, a VA examination for feet was conducted.  
After reviewing the veteran's claims folder, the VA examiner 
concluded that there was no negligence on the part of the VA 
in treating the veteran for his puncture wound to the left 
foot in May 1999.  The VA examiner indicated that it is well 
documented in the medical media that diabetics are at a 
greater risk than the general population for foot related 
injuries.

In March 2004, pursuant to the Board's request, a VA medical 
expert opinion was obtained regarding the veteran's claim.  
The VA examiner's opinion indicated that he had reviewed the 
veteran's claims folder in great detail, and also included a 
complete summary of the evidence therein.  He stated:

Having practiced as a general surgeon for 22 years 
treating diabetic foot infections, it is my opinion that 
records indicate that there was definite negligence, 
lack of proper skill, and error in judgment at the first 
two outpatient clinic visits.  I cannot guarantee that 
the veteran would not have had same outcome if he had 
been admitted at the first or second outpatient visits 
for intravenous broad-spectrum antibiotics but the 
chances of amputation would have been much, much less.  
For the reasons given above, the veteran would have as 
likely as not had a much better outcome had he been 
treated with combination oral antibiotics as described 
above at the first outpatient visit or had he been 
admitted for intravenous antibiotics in combination at 
the first outpatient visit.  The veteran certainly 
should have been admitted at the second outpatient visit 
for combination intravenous antibiotics and tight 
control of his diabetes mellitus.  The veteran should 
not have been discharged to home at the second 
outpatient visit.  At both first and the second 
outpatient visits, negligence, lack of proper skill and 
error in judgment is demonstration in the records 
available for review.

II.  Analysis

Through correspondence, the rating decision, statements of 
the case, supplemental statements of the case, and the 
Board's prior remand, the VA has notified the veteran with 
regard to the evidence necessary to substantiate his claim, 
and of his and the VA's mutual responsibilities for obtaining 
evidence.  Relevant identified medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   Moreover, in light of the Board's allowance herein 
of veteran's § 1151 benefits claim involving additional left 
foot disability as a result of VA medical treatment received 
in May 1999, no further evidentiary development is necessary.

In adjudicating this claim, it should be pointed out that 38 
U.S.C.A. § 1151 was amended for claims filed on or after 
October 1, 1997. See Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996).  Since veteran filed said § 1151 benefits claim 
in July 1999, the amended 38 U.S.C.A. § 1151 applies to this 
case. See 38 U.S.C.A. § 1151 (West 2003).

The amended § 1151 precludes compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable.  In pertinent part, 38 U.S.C.A. § 
1151 provides that where any veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability or death not the 
result of the veteran's willful misconduct, disability or 
death compensation and dependency and indemnity compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  Additionally, 
it is required that the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151.

38 C.F.R. § 3.358(c)(1) and (2) provide, in pertinent part:

(c) Cause. In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as 
a result of...hospitalization, medical or surgical 
treatment..., the following considerations will govern: 
(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. (2) The 
mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the 
absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury 
suffered as the result of...hospitalization, medical or 
surgical treatment,....

This amended § 1151 includes a fault or accident requirement, 
but does not alter the requirement that additional disability 
is "proximately due" to VA action.

A VA General Counsel opinion addressed the question of the 
application of 38 U.S.C.A. § 1151 to claims based on the 
omission or failure by VA to diagnose or treat a preexisting 
condition (in conjunction with a claim for benefits under the 
version of 38 U.S.C.A. § 1151 effective for claims filed 
prior to October 1, 1997). Specifically, the General Counsel 
concluded that § 1151 is most reasonably construed as 
authorizing benefits where VA improperly fails to diagnose or 
provide treatment for a preexisting disease, if it is 
determined that the veteran's disability is greater than it 
would have been with proper diagnosis and treatment.  
Accordingly, the factual elements necessary to support a 
claim based on this theory include a determination that: (1) 
VA failed to diagnose and/or treat a preexisting disease or 
injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered. See VAOPGCPREC 5-2001 (Feb. 5, 
2001).

It is contended, in essence, that veteran sustained 
additional left foot disability, resulting in amputations of 
the left 4th and 5th toes, due to treatment he received for a 
puncture wound to the left foot in May 1999 from the VA 
medical center in Baton Rouge. The Board concurs for the 
following reasons.

In the March 2004 opinion, the VA examiner concluded that 
there was definite negligence in the medical care provided to 
the veteran for his left foot puncture wound in May 1999.  
The VA examiner further opined that the chances of amputation 
would have been "much, much less," and the veteran would 
have as likely as not had a much better outcome had he been 
treated differently.

The April 2003 VA examination for feet found that there was 
no negligence on the part of the VA physicians who treated 
the veteran for his left foot wound.  In support of this 
opinion, the VA examiner noted that diabetics are at a 
greater risk than the general population for foot related 
injuries.

With resolution of all reasonable doubt in veteran's favor, 
the Board concludes that additional disability of the left 
foot, including amputations of the left 4th and 5th toes, was 
a result of VA's negligent failure to promptly diagnose and 
treat his puncture wound to the left foot aggressively; and 
that but for VA's failure, it is at least as likely as not 
that his amputations of the left 4th and 5th toes may have 
been avoided.  Accordingly, the Board considers the positive 
evidence to have greater probative value than any negative 
evidence, with respect to this § 1151 claim, and, therefore, 
the claim is granted.




ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability of the left foot, status post 
amputations of the left 4th and 5th toes, as a result of VA 
medical treatment in May 1999 is granted.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



